UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6835



RODERICK DENNIS FOLKS,

                                              Plaintiff - Appellant,

          versus


VAUGHN JACKSON; WILLIAM L. MARTIN; TERRILL
CANNON, SR.; RALPH PORCHER; WAYNE RICHARDSON;
EDWARD SHROPSHIRE; K. B. TAYLOR; WILLIAM
BLOCKER; SANDRA F. STANLEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-97-2338-2-20-AJ)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick Dennis Folks, Appellant Pro Se. Andrew Frederick Linde-
mann, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roderick Dennis Folks appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no rever-

sible   error.   Accordingly,   we   affirm   on   the   reasoning    of   the

district court. Folks v. Jackson, No. CA-97-2338-2-20-AJ (D.S.C.

May 21, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                     2